UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2016 Date of reporting period:	August 31, 2015 Item 1. Schedule of Investments: Putnam Mortgage Opportunites Fund The fund's portfolio 8/31/15 (Unaudited) MORTGAGE-BACKED SECURITIES (71.2%) (a) Principal amount Value Agency collateralized mortgage obligations (21.9%) Federal Home Loan Mortgage Corporation IFB Ser. 308, Class S1, IO, 5.752s, 2043 $210,335 $52,876 Ser. 4462, IO, 4s, 2045 266,168 55,895 Ser. 4462, Class KI, IO, 4s, 2045 280,387 53,274 Ser. 4121, Class MI, IO, 4s, 2042 244,046 57,571 Ser. 4015, Class GI, IO, 4s, 2027 702,992 90,777 Ser. 4206, Class IP, IO, 3s, 2041 273,613 33,876 Ser. 4179, Class EI, IO, 3s, 2030 554,748 62,232 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.199s, 2025 11,000 11,034 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.749s, 2025 100,000 99,410 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.199s, 2025 59,000 56,382 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.199s, 2025 41,000 39,092 IFB Ser. 05-45, Class DA, 23.689s, 2035 23,812 36,249 IFB Ser. 11-4, Class CS, 12.501s, 2040 48,326 58,589 IFB Ser. 13-92, Class SA, IO, 5.751s, 2043 139,380 34,862 IFB Ser. 13-102, Class SH, IO, 5.701s, 2043 304,429 75,121 Ser. 418, Class C24, IO, 4s, 2043 229,012 47,649 Ser. 14-95, Class TI, IO, 4s, 2039 595,447 87,590 Ser. 418, Class C15, IO, 3 1/2s, 2043 502,044 106,310 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 404,567 54,837 Ser. 15-41, Class IA, IO, 3 1/2s, 2035 624,050 99,921 Ser. 78, Class KI, IO, 3 1/2s, 2027 170,009 21,262 Ser. 13-6, Class JI, IO, 3s, 2043 204,916 25,422 FRB Ser. 03-W10, Class 1, IO, 0.876s, 2043 332,122 6,668 Government National Mortgage Association IFB Ser. 13-129, Class CS, IO, 5.947s, 2042 328,613 47,731 Ser. 14-182, Class KI, IO, 5s, 2044 122,342 25,543 Ser. 10-35, Class UI, IO, 5s, 2040 141,844 29,078 Ser. 15-79, Class GI, IO, 5s, 2039 548,507 118,957 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 76,673 14,903 Ser. 15-53, Class MI, IO, 4s, 2045 412,538 97,962 Ser. 12-138, Class AI, IO, 4s, 2042 339,460 79,973 Ser. 14-115, Class EI, IO, 4s, 2038 361,436 35,612 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 682,035 138,173 Ser. 13-49, Class OI, IO, 3 1/2s, 2043 275,414 47,936 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 234,732 29,168 Ser. 13-14, IO, 3 1/2s, 2042 319,826 40,688 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 159,805 19,976 Ser. 14-44, Class IC, IO, 3s, 2028 652,524 72,835 Ser. 15-H20, Class CI, IO, 2.251s, 2065 190,000 23,572 Ser. 15-H10, Class HI, IO, 2.008s, 2065 404,002 48,670 Ser. 15-H18, IO, 1.822s, 2065 179,765 18,510 Ser. 15-H14, Class BI, IO, 1.597s, 2065 667,630 51,741 Commercial mortgage-backed securities (24.8%) CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class F, 5 1/4s, 2047 100,000 95,895 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.968s, 2049 101,000 100,697 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.261s, 2046 200,000 189,922 FRB Ser. 14-GC21, Class D, 4.996s, 2047 110,000 100,324 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 108,000 107,894 COMM Mortgage Trust 144A FRB Ser. 14-UBS6, Class D, 4.116s, 2047 100,000 85,760 Ser. 14-CR18, Class E, 3.6s, 2047 100,000 73,987 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 06-C1, Class C, 5.646s, 2039 125,000 126,038 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 14,000 14,133 GS Mortgage Securities Trust 144A FRB Ser. 14-GC18, Class D, 5.113s, 2047 (F) 100,000 95,538 JPMBB Commercial Mortgage Securities Trust 144A Ser. 14-C25, Class E, 3.332s, 2047 100,000 71,681 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 6.095s, 2045 74,000 54,109 JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C13, Class E, 3.986s, 2046 100,000 80,697 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.938s, 2039 100,000 100,100 FRB Ser. 06-C6, Class B, 5.472s, 2039 100,000 101,334 Ser. 06-C1, Class AJ, 5.276s, 2041 85,000 86,832 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class B, 5.501s, 2038 25,000 24,756 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.855s, 2047 100,000 93,599 Ser. 14-C15, Class F, 4s, 2047 125,000 94,882 Ser. 14-C17, Class E, 3 1/2s, 2047 100,000 73,343 Ser. 15-C24, Class D, 3.257s, 2048 19,000 14,033 Ser. 14-C19, Class D, 3 1/4s, 2047 100,000 81,713 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class BI, 5.538s, 2044 100,000 101,099 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.461s, 2043 100,000 98,570 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.733s, 2045 100,000 99,615 Wells Fargo Commercial Mortgage Trust 144A Ser. 14-LC18, Class D, 3.957s, 2047 148,000 123,904 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 14-C19, Class E, 5.137s, 2047 19,000 16,050 FRB Ser. 13-UBS1, Class E, 4.785s, 2046 110,000 96,659 Ser. 14-C20, Class D, 3.986s, 2047 110,000 93,294 Residential mortgage-backed securities (non-agency) (24.5%) APS Resecuritization Trust 144A FRB Ser. 15-1, Class 2M, 0.333s, 2054 130,000 99,714 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.238s, 2046 100,000 78,413 BCAP, LLC Trust 144A FRB Ser. 11-RR2, Class 2A7, 2 3/4s, 2036 132,415 92,409 FRB Ser. 15-RR6, Class 3A2, 1.108s, 2046 100,000 86,313 Bear Stearns Alt-A Trust FRB Ser. 05-4, Class 1M1, 0.874s, 2035 (F) 137,000 101,290 FRB Ser. 05-9, Class 11A1, 0.719s, 2035 109,738 93,484 Bear Stearns Asset Backed Securities I Trust FRB Ser. 06-SD2, Class M3, 0.999s, 2036 125,000 98,591 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 6.489s, 2025 (Bermuda) 150,000 152,438 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A3, 1.744s, 2035 108,468 93,801 FRB Ser. 05-27, Class 1A2, 1.584s, 2035 105,649 95,856 FRB Ser. 05-38, Class A3, 0.549s, 2035 79,413 68,621 FRB Ser. 05-59, Class 1A1, 0.533s, 2035 116,856 93,660 FRB Ser. 05-62, Class 1A1, 0.499s, 2035 116,473 96,331 FRB Ser. 06-OC2, Class 2A3, 0.489s, 2036 52,022 46,820 FRB Ser. 06-OC8, Class 2A2A, 0.319s, 2036 100,987 97,264 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class M1, 0.749s, 2035 135,000 98,294 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.559s, 2036 143,000 101,530 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.389s, 2037 140,823 101,392 JPMorgan Mortgage Acquisition Trust FRB Ser. 07-CH1, Class MV6, 0.749s, 2036 138,000 100,033 FRB Ser. 06-CH1, Class M3, 0.519s, 2036 145,000 100,210 Morgan Stanley Resecuritization Trust 144A Ser. 15-R3, Class 8B, 2.258s, 2047 167,369 100,777 MortgageIT Trust FRB Ser. 05-3, Class M4, 0.829s, 2035 108,667 92,674 Nomura Resecuritization Trust 144A FRB Ser. 15-1R, Class 6A9, 0.425s, 2047 150,000 93,000 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 05-WF3, Class M3, 0.779s, 2035 131,311 98,959 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.709s, 2045 107,639 94,141 Wells Fargo Home Equity Asset-Backed Securities Trust FRB Ser. 05-3, Class M6, 0.869s, 2035 120,000 99,354 Total mortgage-backed securities (cost $7,207,008) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (52.8%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (52.8%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, September 1, 2045 $1,000,000 $1,102,969 4 1/2s, TBA, September 1, 2045 1,000,000 1,083,750 4s, TBA, September 1, 2045 2,000,000 2,125,625 3s, TBA, September 1, 2045 1,000,000 1,005,234 Total U.S. government and agency mortgage obligations (cost $5,297,501) ASSET-BACKED SECURITIES (2.2%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $93,000 $93,000 FRB Ser. 15-4, Class A, 1.233s, 2017 128,000 128,000 Total asset-backed securities (cost $221,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.6%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $9,250,000 $3,700 Barclays Bank PLC 2.055/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.055 1,240,000 5,369 2.2775/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.2775 592,000 5,115 2.1575/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.1575 592,000 2,528 Citibank, N.A. (2.3735)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.3735 1,240,000 6,287 (2.40625)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.40625 1,240,000 5,109 Goldman Sachs International 2.155/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.155 1,000,000 5,310 (2.49)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.49 1,000,000 3,530 JPMorgan Chase Bank N.A. 2.0775/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.0775 2,480,000 11,953 2.23/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.23 1,240,000 3,832 2.6175/3 month USD-LIBOR-BBA/Sep-45 Sep-15/2.6175 620,000 2,195 (2.8625)/3 month USD-LIBOR-BBA/Sep-45 Sep-15/2.8625 620,000 862 (2.48)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.48 1,240,000 223 Total purchased swap options outstanding (cost $99,917) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Oct-15/$100.34 $1,000,000 $6,956 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Sep-15/99.80 2,000,000 16,326 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.13 1,000,000 15,751 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Sep-15/103.28 2,000,000 10,672 Total purchased options outstanding (cost $48,125) SHORT-TERM INVESTMENTS (25.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) Shares 415,803 $415,803 Putnam Short Term Investment Fund 0.13% (AFF) Shares 1,807,607 1,807,607 U.S. Treasury Bills 0.03%, October 15, 2015 (SEGCCS) $44,000 43,999 U.S. Treasury Bills 0.03%, October 8, 2015 (SEGCCS) 197,000 196,994 U.S. Treasury Bills 0.01%, October 1, 2015 (SEGCCS) 150,000 149,999 Total short-term investments (cost $2,614,402) TOTAL INVESTMENTS Total investments (cost $15,487,953) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/15 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Bond 30 yr (Short) 2 $309,250 Dec-15 $1,248 Total WRITTEN SWAP OPTIONS OUTSTANDING at 8/31/15 (premiums $98,624) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $9,250,000 $1,203 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 2,312,500 2,798 Barclays Bank PLC (2.235)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.235 620,000 5,940 (2.3975)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.3975 592,000 9,016 Citibank, N.A. 2.26375/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.26375 620,000 5,840 2.236/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.236 620,000 6,708 Goldman Sachs International 2.3225/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 500,000 4,305 (2.3225)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 500,000 5,965 JPMorgan Chase Bank N.A. 2.355/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.355 620,000 911 2.74/3 month USD-LIBOR-BBA/Sep-45 Sep-15/2.74 310,000 2,365 (2.74)/3 month USD-LIBOR-BBA/Sep-45 Sep-15/2.74 310,000 4,405 (2.355)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.355 620,000 6,126 (2.2625)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.2625 1,240,000 13,244 Total WRITTEN OPTIONS OUTSTANDING at 8/31/15 (premiums $45,391) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/$100.13 $1,000,000 $9,545 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.13 1,000,000 5,437 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/99.80 2,000,000 1,796 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Oct-15/103.42 1,000,000 5,742 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-15/103.28 2,000,000 2,234 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 8/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. 2.12/3 month USD-LIBOR-BBA/Oct-25 (Purchased) Oct-15/2.12 $1,240,000 $(8,060) $(595) (2.31)/3 month USD-LIBOR-BBA/Oct-25 (Written) Oct-15/2.31 620,000 8,060 12 Credit Suisse International (2.42875)/3 month USD-LIBOR-BBA/Oct-25 (Purchased) Oct-15/2.42875 1,860,000 (11,718) 1,729 2.07125/3 month USD-LIBOR-BBA/Oct-25 (Purchased) Oct-15/2.07125 1,860,000 (11,718) (3,237) (2.25)/3 month USD-LIBOR-BBA/Oct-25 (Written) Oct-15/2.25 930,000 11,718 2,390 2.25/3 month USD-LIBOR-BBA/Oct-25 (Written) Oct-15/2.25 930,000 11,718 (1,887) Total $— TBA SALE COMMITMENTS OUTSTANDING at 8/31/15 (proceeds receivable $2,124,141) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, September 1, 2045 $2,000,000 9/14/15 $2,125,625 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $4,708,500 (E) $37,034 9/16/25 2.60% 3 month USD-LIBOR-BBA $(107,694) 1,664,800 (E) 11,535 9/16/20 2.00% 3 month USD-LIBOR-BBA (16,077) 10,075,000 (E) 18,962 9/16/17 1.25% 3 month USD-LIBOR-BBA (47,069) 56,900 (E) (2,386) 9/16/45 3 month USD-LIBOR-BBA 3.10% 2,440 204,000 (250) 6/18/17 3 month USD-LIBOR-BBA 0.955% 491 620,000 5,696 7/29/25 2.5675% 3 month USD-LIBOR-BBA (13,810) 1,240,000 (5,720) 7/29/25 3 month USD-LIBOR-BBA 2.43375% 18,018 620,000 (2,178) 7/29/25 3 month USD-LIBOR-BBA 2.403% 7,935 620,000 (3,108) 8/4/25 3 month USD-LIBOR-BBA 2.4575% 9,772 1,146,000 (15) 7/30/25 2.339% 3 month USD-LIBOR-BBA (11,801) 226,000 (3) 8/17/25 2.25724% 3 month USD-LIBOR-BBA (316) 126,000 (4) 7/14/45 2.96% 3 month USD-LIBOR-BBA (7,474) 1,492,000 (4,432) 7/13/20 1.718% 3 month USD-LIBOR-BBA (14,437) 459,000 (6) 7/22/25 3 month USD-LIBOR-BBA 2.432% 8,905 1,850,000 (8,964) 8/19/25 3 month USD-LIBOR-BBA 2.3675% 12,063 1,850,000 20,460 8/19/25 2.5025% 3 month USD-LIBOR-BBA (23,533) 407,000 (5) 7/24/25 2.41% 3 month USD-LIBOR-BBA (7,030) 51,000 (E) — 9/30/25 2.3575% 3 month USD-LIBOR-BBA (382) 2,368,000 (E) (9,030) 9/2/25 3 month USD-LIBOR-BBA 2.28275% (2,863) 1,184,000 (E) 8,983 9/2/25 2.394% 3 month USD-LIBOR-BBA (6,204) 553,000 (7) 8/10/25 3 month USD-LIBOR-BBA 2.375% 7,037 1,204,000 (16) 8/14/25 2.1985% 3 month USD-LIBOR-BBA 4,507 1,850,000 6,668 8/19/25 3 month USD-LIBOR-BBA 2.2325% 4,730 1,394,300 (18) 8/17/25 2.255% 3 month USD-LIBOR-BBA (1,660) 816,000 (7) 8/17/20 3 month USD-LIBOR-BBA 1.702% 3,244 3,718,000 (14) 8/17/17 3 month USD-LIBOR-BBA 0.9475% 5,905 3,254,000 (43) 8/17/25 3 month USD-LIBOR-BBA 2.262% 5,886 414,000 (14) 8/17/45 3 month USD-LIBOR-BBA 2.6555% (3,729) 260,000 (9) 8/18/45 3 month USD-LIBOR-BBA 2.655% (2,391) 43,000 (E) — 10/28/25 2.235% 3 month USD-LIBOR-BBA 247 266,000 (E) (4) 9/2/25 2.2045% 3 month USD-LIBOR-BBA 1,273 Total $73,105 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $462,580 $— 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(677) 368,035 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (538) 112,892 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 206 Credit Suisse International 4,443,821 — 1/12/41 3.50% ( 1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 8,106 1,412,946 — 1/12/41 4.50% ( 1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,218 1,669,200 — 1/12/41 4.00% ( 1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,442 Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB- Index BBB-/P $62 $11,000 1/17/47 300 bp $(433) Credit Suisse International CMBX NA BBB- Index BBB-/P (659) 42,000 5/11/63 300 bp (1,343) CMBX NA BBB- Index BBB-/P (588) 46,000 5/11/63 300 bp (1,337) CMBX NA BBB- Index BBB-/P (1,487) 89,000 5/11/63 300 bp (2,937) CMBX NA BBB- Index BBB-/P 124 14,000 1/17/47 300 bp (507) CMBX NA BBB- Index BBB-/P 294 46,000 1/17/47 300 bp (1,777) CMBX NA BBB- Index BBB-/P 229 46,000 1/17/47 300 bp (1,842) CMBX NA BBB- Index BBB-/P 147 46,000 1/17/47 300 bp (1,924) CMBX NA BBB- Index BBB-/P 147 46,000 1/17/47 300 bp (1,924) CMBX NA BBB- Index BBB-/P 189 59,000 1/17/47 300 bp (2,467) CMBX NA BBB- Index BBB-/P 126 59,000 1/17/47 300 bp (2,530) CMBX NA BBB- Index BBB-/P 148 59,000 1/17/47 300 bp (2,508) CMBX NA BBB- Index BBB-/P 105 59,000 1/17/47 300 bp (2,551) CMBX NA BBB- Index BBB-/P 162 91,000 1/17/47 300 bp (3,935) CMBX NA BBB- Index BBB-/P 2 177,000 1/17/47 300 bp (7,966) CMBX NA BB Index — (35) 2,000 5/11/63 (500 bp) — CMBX NA BB Index — (194) 20,000 1/17/47 (500 bp) 628 CMBX NA BBB- Index — (12) 1,000 5/11/63 (300 bp) 4 CMBX NA BBB- Index BBB-/P 39 9,000 5/11/63 300 bp (108) CMBX NA BBB- Index BBB-/P 74 10,000 5/11/63 300 bp (90) CMBX NA BBB- Index BBB-/P 148 4,000 1/17/47 300 bp (32) CMBX NA BBB- Index BBB-/P 89 18,000 1/17/47 300 bp (722) CMBX NA BBB- Index BBB-/P 556 19,000 1/17/47 300 bp (299) CMBX NA BBB- Index BBB-/P 448 20,000 1/17/47 300 bp (453) CMBX NA BBB- Index BBB-/P 671 41,000 1/17/47 300 bp (1,174) Goldman Sachs International CMBX NA BBB- Index BBB-/P 127 15,000 1/17/47 300 bp (548) CMBX NA BBB- Index BBB-/P 288 37,000 1/17/47 300 bp (1,378) CMBX NA BB Index — (207) 20,000 1/17/47 (500 bp) 618 CMBX NA BBB- Index — (36) 4,000 5/11/63 (300 bp) 29 CMBX NA BBB- Index BBB-/P 42 2,000 1/17/47 300 bp (48) CMBX NA BBB- Index BBB-/P 121 4,000 1/17/47 300 bp (59) CMBX NA BBB- Index BBB-/P 299 10,000 1/17/47 300 bp (151) CMBX NA BBB- Index BBB-/P 208 27,000 1/17/47 300 bp (1,008) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at August 31, 2015. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2015 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $10,077,915. (b) The aggregate identified cost on a tax basis is $15,487,953, resulting in gross unrealized appreciation and depreciation of $102,538 and $152,039, respectively, or net unrealized depreciation of $49,501. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $1,167,676 $751,873 $40 $415,803 Putnam Short Term Investment Fund* 2,562,978 273,370 1,028,741 469 1,807,607 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $4,831,053 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for hedging market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $37,057 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities — — 221,000 Mortgage-backed securities — 6,884,823 294,931 Purchased options outstanding — 49,705 — Purchased swap options outstanding — 56,013 — U.S. government and agency mortgage obligations — 5,317,578 — Short-term investments 2,223,410 390,992 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,248 $— $— Written options outstanding — (24,754) — Written swap options outstanding — (68,826) — Forward premium swap option contracts — (1,588) — TBA sale commitments — (2,125,625) — Interest rate swap contracts — (247,122) — Total return swap contracts — 11,757 — Credit default contracts — (42,399) — Totals by level $— The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:
